663 S.E.2d 314 (2008)
Katherine M. MORGAN, Employee, Plaintiff
v.
MILLENNIUM STAFFING, Employer.
v.
National Benefits America, Carrier, Defendants.
No. 533P07-2.
Supreme Court of North Carolina.
June 11, 2008.
Katherine M. Morgan, Pro Se.
*315 Shannon P. Metcalf, Charlotte, Kelli A. Burns, for Millennium Staffing, et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 7th day of April 2008 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of June 2008."